F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                          January 24, 2007
                                     TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                            Clerk of Court

 EDDIE KAY COPEMAN,

           Plaintiff-Appellant,
 v.                                                          No. 05-7085
 MANUAL BALLARD; STEVEN                              (D.C. No. CIV-04-436-WH)
 FIORETTI; CLINT CRAFT; BRIAN                               (E.D. Okla.)
 HALE; COUNTY OF HASKELL,

           Defendants-Appellees.


                                  ORDER AND JUDGMENT *


Before HARTZ, HOLLOWAY, and BALDOCK, Circuit Judges.**


       Plaintiff Eddie Kay Copeman is spending thirty years in federal prison after a jury

convicted him on one count of conspiracy with intent to distribute more than 500 grams of

methamphetamine and six additional counts involving drug and firearms offenses. We

affirmed Plaintiff’s (and his common-law wife’s/co-defendant’s) convictions on appeal.

United States v. Blunt, 187 Fed. Appx. 821 (10th Cir. 2006) (unpublished). The relevant


       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 (eff. Dec. 1, 2006) and 10th Cir. R.
32.1 (eff. Jan. 1, 2007).
       **
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument.
facts are ably set out in our prior opinion and we need not repeat them here. Suffice it to say

that following our decision, Plaintiff filed in the district court a post-conviction “Motion to

Return Property” under Fed. R. Crim. P. 41(g). Therein, Plaintiff sought the return of certain

property which Oklahoma law enforcement officers seized during their underlying

investigation. At the time, that same property (some of which we suggested in Blunt may

have been improperly seized) was the subject of state judicial forfeiture proceedings. In re

119 Head of Cattle, No. C-2002-209 (Haskell County, Okla. Dist. Ct., filed Nov. 1, 2002);

In re 1998 Chevrolet Pickup, No. C-2002-232 (Haskell County, Okla. Dist. Ct., filed Dec.

9, 2002). We affirmed the district court’s denial of Plaintiff’s Rule 41(g) motion, holding,

among other things, that the state forfeiture proceedings provided Plaintiff with an adequate

means for challenging the seizure. United States v. Copeman, 458 F.3d 1070, 1073 (10th

Cir. 2006). Unbeknownst to us, the state court on December 10, 2004, had entered final

orders directing forfeiture of the subject property. The orders specifically recognized

Plaintiff as a respondent who was represented by counsel in the state proceedings.

       Plaintiff, appearing pro se, filed the present § 1983 action in September 2004 (three

months prior to entry of judgment in the state forfeiture proceedings) against those state

officials allegedly responsible for the seizure of his property. According to Plaintiff, state

law enforcement officials relied on false affidavits to obtain the warrants authorizing the

seizure and then exceeded the scope and terms of the warrants in seizing everything but the




                                              2
kitchen sink.1 What resulted, according to Plaintiff, was an unconstitutional seizure of his

property. Plaintiff wants his property returned or, in the alternative, Defendants to pay him

for it:

          Based on the facts and circumstances of this case, Plaintiffs are hereby
          requesting either the release or return of all property seized in regards to the
          warrants issued in Plaintiffs’ case . . . with reasonable compensation for any
          missing property and all storage fees and costs paid by the Defendants, or $2
          million in compensatory relief.

Pltf’s Complaint ¶ 28. The district court granted summary judgment to Defendants for a

myriad of reasons.       We now summarily dispose of Plaintiff’s appeal on the basis of

res judicata.2




          1
          According to the complaint: Defendant Manual Ballard, the sheriff of Haskell,
County, Oklahoma, shares responsibility for the unlawful seizure. Defendant Steven
Fioretti, a state drug task force agent, is responsible for procuring and executing the
warrants. Defendant Clint Craft, a state highway patrol officer, assisted in executing the
warrants. Defendant Brian Hale, an undersheriff of Haskell County, also assisted in
executing the warrants.
          2
         Although Defendants have not raised and the district court did not address the
defense of res judicata, “[i]t is well established that a court may raise the issue of
preclusion on its own motion in appropriate cases.” See Burrell v. Armijo, 456 F.3d
1159, 1176 (10th Cir. 2006) (citing cases); see also United States v. Hauk, 412 F.3d 1179,
1185 (10th Cir. 2005) (appeals court is “free to affirm the district court’s decision on any
ground supported by the record”). This is an appropriate case because, as the entirety of
our discussion illustrates, Plaintiff seeks to undermine the state court’s forfeiture orders
by challenging the underlying seizure.

                                                 3
                                               I.

       A federal court must give to a state court judgment the same effect such judgment

would have in the courts of that state. Thus, we need ascertain what preclusive effect, if any,

Oklahoma courts would give to the aforementioned orders of forfeiture. See Fox v.

Maulding, 112 F.3d 453, 456 (10th Cir. 1997).           In Oklahoma, the doctrine of claim

preclusion, also known as res judicata, precludes a party to the prior action “from relitigating

not only the adjudicated claim but also any theories or issues that were actually decided or

could have been decided, in that action.” Wilson v. Kane, 852 P.2d 717, 722 (Okla. 1993)

(citing Restatement (Second) of Judgments (1982)).3 In other words, res judicata bars not

only relitigation of those issues that were or might have been offered to sustain the claim, but

also all defenses that were or might have been offered to defeat the claim. See Panama

Processes, S.A. v. Cities Serv. Co., 796 P.2d 276, 291 (Okla. 1990); accord Fox 112 F.3d at

458 (explaining that if plaintiffs had raised their claims in the prior action, “they may have

been a complete defense”). Consistent with the foregoing, the Supreme Court has explained

that a judgment on the merits “‘is a finality . . . not only as to every matter which was offered

and received to sustain or defeat the claim or demand, but as to any other admissible matter

which might have been offered for that purpose.’” Nevada v. United States, 463 U.S. 110,




       3
         That Defendants in this case were not parties to the state forfeiture proceedings
is inconsequential under Oklahoma law. See Anco Mfg. & Supply Co. v. Swank, 524
P.2d 7, 13 (Okla. 1974) (approving application of estoppel principles to bar claimant’s
action against “strangers” to prior judgment).

                                               4
129-30 (1983) (quoting Cromwell v. County of Sac, 94 U.S. 351, 352 (1876)).4

       To be sure, a party’s failure to allege certain facts either as a defense or as a

counterclaim does not always preclude that party from relying on those facts in a

subsequent action. See Restatement (Second) of Judgments § 22 cmt. b (1982) (hereinafter

“Restatement”). But where the successful pursuit of a federal claim based on such facts

would undermine a prior state judgment or impair rights established thereby, such claim

cannot survive application of res judicata principles. See Fox, 112 F.3d at 457-58 (applying

Oklahoma preclusion principles and citing Restatement § 22(2)(b)); 5 accord Circle v. Jim

Walters Homes, Inc., 654 F.2d 688, 691-92 (10th Cir. 1981). “Judicial economy is not the

only basis for the doctrine of res judicata. Res judicata also preserves the integrity of

judgments and protects those who rely on them.” Martino v. McDonald’s Sys., Inc., 598


       4
              Thus, for example; a judgment rendered upon a promissory note is
       conclusive as to the validity of the instrument and the amount due upon it,
       although it be subsequently alleged that perfect defenses actually existed, of
       which no proof was offered, such as forgery, want of consideration or
       payment. If such defenses were not presented in the action, and established
       by competent evidence, the subsequent allegation of their existence is of no
       legal consequence.

Cromwell, 94 U.S. at 352.
       5
           Section 22(2)(b) provides:

       (2) A defendant who may interpose a claim as a counterclaim in any action
       but fails to do so is precluded, after the rendition of judgment in that action,
       from maintaining an action on the claim if:
                                              ***
               (b) The relationship between the counterclaim and the plaintiff’s
       claim is such that successful prosecution of the second action would nullify
       the initial judgment or would impair rights established in the initial action.

                                              5
F.2d 1079, 1085 (7th Cir. 1979).

                                                II.

       Plaintiff’s complaint, his deposition testimony, and his response to Defendants’

motions for summary judgment make clear that he is challenging the seizure and forfeiture

of what was formerly his property. See, e.g., Pltf’s Combined Resp. to Defts’ Motions for

Summary Judgment at 3 (“Plaintiff is suing the Defendants for seizing property that was not

authorized by the warrants, which is a constitutional violation.”).6 We say formerly because



       6
           The following exchange took place at Plaintiff’s deposition:

       Q. [T]hat document that you pointed out to me, Number – Exhibit No. 8 . .
       . that’s the notice there . . . for the State to apply for a forfeiture for all of
       those items. In other words, they’re letting you and everybody else know
       that “Hey, we’re going to forfeit on these items.”
       A. Yes sir.
       Q. And, so, you got a copy of that. Right?
       A. Yes sir.
       Q. And you had an attorney represent you during that trial, too, didn’t you?
       A. He’s supposed to have.
                                                ***
       Q. Okay. In Defendants’ Exhibit 9 he’s listed as . . . “Respondent Eddie
       Copeland represented by Mr. Brian McLaughlin.” Right?
       A. Yes sir.
       Q. And . . . all these items that were seized under these seven warrants –
       they went through a forfeiture sale procedure, didn’t they?
       A. Yes sir.
                                                ***
       Q. And you lost. Right?
       A. That’s what they said.
                                                ***
       Q. And . . . that’s why you’re bringing this lawsuit, isn’t it – because you
       don’t think they should have been able to take that. Right?
                                                ***
                                                                                      (continued...)

                                                6
the legality of the forfeiture (and subsequent sale) undoubtedly was adjudicated, whether

rightly or wrongly, in the prior Oklahoma state forfeiture proceedings. Whether Plaintiff

actually challenged the lawfulness of the property’s seizure in those proceedings is irrelevant.

The point is he should have if he did not because, as we explained in our prior opinion,

Plaintiff “ha[d] an adequate remedy in state court.” Copeman, 458 F.3d at 1073. “That

remedy is adequate because the legality of a seizure may be tested in a judicial forfeiture.”

Frazee v. I.R.S., 947 F.2d 448,450 (10th Cir. 1991) (emphasis added); accord United States

v. Akers, 215 F.3d 1089, 1106 (10th Cir. 2000).

       Allowing Plaintiff’s § 1983 action to go forward would clearly undercut the state

district court’s judgment in the forfeiture proceedings. Defendant’s argument that an award

of money damages in lieu of the property’s return would not in any way affect the state

court’s judgments rings hollow. Even the district court, in the context of a discussion on the

Rooker-Feldman doctrine, doubted Plaintiff’s assertion that he was not challenging the state




       6
        (...continued)
       A. I’ve looked at the warrants, and I don’t see nowhere on there where it
       says they can take it.
                                             ***
       Q. And . . . you’re bringing this – this federal lawsuit for violation of your
       civil rights because you disagree with the ruling of the district court in these
       forfeiture hearings. Is that correct?
       A. Well, yes, sir.

Deft. County of Haskell’s Motion for Summary Judgment, Ex. A, at 86-89.


                                               7
court judgments.7 In granting summary judgment to Defendants Fioretti and Craft, the court

opined that “[t]he challenge of the . . . seizure, ipso facto, is a challenge to the state court’s

forfeiture judgment.” Copeman v. Ballard, No. CIV-04-436-WH, Order at 5 (E.D. Okla.,

filed June 14, 2005). An award of compensatory damages based on the alleged value of the

seized property, which is precisely what Plaintiff seeks if he cannot recover the property,

would suggest the invalidity of the state court’s forfeiture orders.             See Rudell v.

Comprehensive Accounting Corp., 802 F.2d 926, 927-33 (7th Cir. 1986). This Oklahoma

preclusion principles will not permit. Accordingly, Plaintiff’s action is barred.8

       AFFIRMED.

                                             Entered for the Court,



                                             Bobby R. Baldock
                                             Circuit Judge




       7
         Because Plaintiff filed the present action prior to the state court’s entry of its
final orders of forfeiture, the Rooker-Feldman doctrine is inapplicable here. See Exxon
Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280 284 (2005) (doctrine applies only
when a state court renders judgment prior to commencement of the federal action).
       8
          To the extent, if any, that Plaintiff seeks to challenge the seizure of property used
to convict him, such challenge is not cognizable under § 1983 because it suggests the
invalidity of Plaintiff’s underlying criminal convictions. See Heck v. Humphrey, 512
U.S. 477, 486-87 (1994).

                                                8